NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
                                                

               United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 14, 2017 
                                 Decided June 15, 2017 
                                             
                                         Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            ILANA DIAMOND ROVNER, Circuit Judge 
                             
                            ANN CLAIRE WILLIAMS, Circuit Judge 
                                                
No. 16‐4237 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District Court 
      Plaintiff‐Appellee,                          for the Western District of Wisconsin. 
                                                    
      v.                                           No. 3:14CR00007‐002 
                                                    
KYRIE TETZLAFF,                                    William M. Conley, 
      Defendant‐Appellant.                         Judge. 


                                           
                                      O R D E R 
        
       Roughly three years ago, Kyrie Tetzlaff pleaded guilty to distributing 
methamphetamine in violation of 21 U.S.C. § 841(a)(1) and received a sentence of 
4 years’ imprisonment and 3 years’ supervised release. Because she successfully 
completed the prison’s Residential Drug Abuse Program, she began her term of 
supervised release in June 2016. But just three months later, she violated supervised‐
release conditions that prohibited her from using or possessing illegal drugs and 
associating with a felon without permission from her probation officer. When law 
enforcement pulled her over for speeding, she was driving with a felon and possessed 
No. 16‐4237                                                                           Page 2 
 
methamphetamine. Later urine testing showed a series of diluted samples and one 
positive test for methamphetamine. Tetzlaff’s probation officer petitioned for review of 
her release, and after concluding that she violated these conditions, the court ordered 
that her supervised release be revoked. The court imposed an additional 18 months’ 
imprisonment and 18 months’ supervised release. Tetzlaff filed a notice of appeal, but 
her appointed counsel asserts that the appeal is frivolous and seeks to withdraw under 
Anders v. California, 386 U.S. 738 (1967). 
         
        At the outset we note that a defendant facing revocation of supervised release 
does not have a constitutional right to counsel unless she challenges the 
appropriateness of revocation or asserts substantial and complex grounds in mitigation. 
See United States v. Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); United States v. 
Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Tetzlaff did neither, so the Anders 
safeguards do not govern our review of counsel’s motion to withdraw. See Pennsylvania 
v. Finley, 481 U.S. 551, 554–55 (1987); United States v. Wheeler, 814 F.3d 856, 857 
(7th Cir. 2016). Counsel has submitted a brief that explains the nature of the case and 
addresses the potential issues that an appeal of this kind might be expected to involve, 
so we focus our review on the subjects that counsel discusses. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996). 
         
        Counsel first considers whether Tetzlaff could challenge the length of her 18‐
month reimprisonment. But counsel properly rejects that argument as frivolous because 
Tetzlaff’s prison term did not exceed the maximum permitted by statute. See United 
States v. Vallar, 635 F.3d 271, 289 (7th Cir. 2011). Since Tetzlaff’s original conviction for 
distributing methamphetamine constituted a Class C felony, the maximum prison term 
that the district court could impose after revoking her supervised release was two years, 
see 21 U.S.C. § 841(a)(1), (b)(1)(C), 18 U.S.C. §§ 3559(a)(3), 3583(e)(3), and the court 
imposed a term that is six months less than this maximum. 
         
        Counsel next evaluates whether Tetzlaff could argue that the district court 
incorrectly categorized her controlled‐substance violation of supervised release as a 
Grade B violation under U.S.S.G. § 7B1.1(a)(2), and thus miscalculated the 
reimprisonment range under the applicable Chapter 7 policy statements. See U.S.S.G. 
ch. 7, pt. B. But such a challenge would be frivolous because criminal conduct 
punishable under federal or state law by more than a year in jail constitutes at least a 
Grade B violation of supervised release, U.S.S.G. § 7B1.1(a)(2), and in Wisconsin, 
No. 16‐4237                                                                            Page 3 
 
possessing methamphetamine, even for personal use, is a felony punishable by more 
than a year in prison. See WIS. STAT. §§ 961.41(3g)(g), 939.50(3)(i). Additionally, under 
federal law, simple possession of methamphetamine is punishable by more than a year 
in prison for anyone who, like Tetzlaff, has a prior conviction for a drug offense. 
See 21 U.S.C. § 844(a); Wheeler, 814 F.3d at 857–58; United States v. Trotter, 270 F.3d 1150, 
1151–52 (7th Cir. 2001). It follows that any challenge to the policy‐statement range of 
12 to 18 months in prison likewise would be frivolous, given her criminal history 
category of IV. See U.S.S.G. § 7B1.4(a). 
        
       Counsel finally weighs, but rightly declines to dispute, the reasonableness of the 
term of reimprisonment. In addressing the pertinent sentencing factors in 18 U.S.C. 
§ 3553(a), the court was brief but did allude to a couple of them, see id. § 3583(e). The 
court mentioned that Tetzlaff’s prison term was necessary to deter her from using 
controlled substances in the future, see id. § 3553(a)(2)(B), and noted that this sentence 
would fulfill the purpose of § 3553(a)(2)(D) by allowing her to receive rehabilitative 
treatment for her drug problem.  
        
       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.